                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

IVAN POTTS,                              *

                           Plaintiff,    *
      v.                                         Civil No.: TDC 16-3187
                                         *
BALTIMORE CITY POLICE DEPT., et al.,
                                         *
                           Defendants.
                    *      *     *       *       *      *      *

            PLAINTIFF’S ACCEPTANCE OF CERTAIN DEFENDANTS’
           RULE 68 OFFER OF JUDGMENT TO PLAINTIFF IVAN POTTS

      Plaintiff Ivan Potts, through undersigned counsel, hereby notifies the Court and gives

written notice of his acceptance of the Rule 68 Offer of Judgment served on Plaintiff by

Defendants Evodio C. Hendrix, Wayne Earl Jenkins, and Maurice Kilpatrick Ward.

      WHEREFORE, said parties request the Clerk to enter judgment in this matter in favor of

Plaintiff Ivan Potts and against Defendants Evodio C. Hendrix, Wayne Earl Jenkins, and

Maurice Kilpatrick Ward, in the amount of Thirty-Two Thousand Dollars ($32,000.00),

inclusive of costs and attorney’s fees. Plaintiff’s claims against Defendant Baltimore City

Police Department remain pending.

                                         Respectfully submitted,

                                         /s/Paul Zukerberg
                                         Paul H. Zukerberg Bar #10081
                                         Zukerberg & Halperin, PLLC
                                         1790 Lanier Place N.W.
                                         Washington, D.C. 20009-2118
                                         (202) 232-6400
                                         paul@zukerberg.com
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of July, 2019, a copy of the foregoing

ACCEPTANCE OF CERTAIN DEFENDANTS’ RULE 68 OFFER OF JUDGMENT was served

on all parties via CM/ECF.

                                                   /s/Paul Zukerberg
                                                   Paul Zukerberg
                                                   Counsel to Ivan Potts




                                     Page 2 of 2
